Citation Nr: 1518867	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral flatfoot (pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.   

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in June 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand.  
 
In a March 2015 appellant's post-remand brief, the Veteran's accredited representative waived RO consideration of evidence received since the October 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran had preexisting mild pes planus upon entrance into service.

2.  The evidence of record is against a finding that the Veteran's preexisting pes planus was aggravated, or increased in severity, during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flatfoot (pes planus) have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2008, June 2013, and September 2013.  

The claims file includes Social Security Administration (SSA) records; service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran contends that he sought treatment for his feet in 1985.  In July 2013, VA requested the Veteran to provide it with authorization for it to obtain pertinent records from 1985; the Veteran failed to do so.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination report with opinions and addendum is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on an examination of the Veteran and a review of his claims file, to include his STRs.  It considers the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinion proffered.  The Board also notes that the record as a whole, as discussed below, supports the examiner's opinion.  As discussed in further detail below, the Veteran had a preexisting disability and the records contemporaneous to service reflect that it did not increase in severity during service.  Another VA examination or opinion would serve no useful purpose because it cannot alter the STRs in the record, and the Veteran's current severity is not relevant to his condition upon separation. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he had pes planus prior to service and that it was aggravated by service.  The Veteran's October 1979 report of medical examination for entrance purposes reflects that, upon clinical evaluation, the Veteran had abnormal feet of mild pes planus, and hammertoe, mild, fifth toe, left foot.  Thus, the Veteran's pes planus was noted upon entrance and the presumption of soundness does not apply. 38 C.F.R. § 3.304.  

As noted above, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.38 C.F.R. § 3.306.  

The Veteran's April 1984 report of medical history for separation purposes reflects that the Veteran reported that he was in good health.  He denied foot trouble.  The Veteran's April 1984 report of medical examination for separation purposes reflects that the Veteran had mild pes planus upon clinical examination.  Both the entrance and separation examination reports reflect that the Veteran was assigned a physical profile of a "1" for the lower extremities, to include the feet ("L").  A "1" is indicative that the Veteran had a high level of medical fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Thus, upon entrance and separation, despite having pes planus, the Veteran maintained a high level of medical fitness and his pes planus remained mild in nature.  Such evidence is against a finding of an increase in severity of pes planus during service. 

The Board has also considered the post service evidence of record.  The earliest post service records of foot complaints are more than 20 years after separation from service.  A May 2006 VA record reflects that the Veteran reported that he had pain in the right heel and Achilles tendon for the "past couple of month[s]."  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran filed a claim for service connection for his feet in July 2008, more than two decades after separation from service.  A March 2009 VA podiatry record reflects that the Veteran had right Achilles pain for "a couple of years," and had been wearing orthotics for approximately one year.  A May 2009 VA record reflects that the Veteran reported that he has to walk around at work a lot.  

A September 2008 VA examination report reflects that the Veteran admitted that he had flat feet upon entrance into service.  At the examination, the Veteran stated that during basic training, he began to have pain in his arch and heels.  He reported that he did not seek treatment for the pain, but took aspirin.  Upon clinical examination, the Veteran had extra depth shoes with a custom orthotic and a right ankle brace.  There was an asymptomatic hallux valgus deformity noted bilaterally.  His fifth toe on the left foot was cocked up and difficult to plantar flexion.   He also had hammertoes.  The Veteran was diagnosed with severe collapsing flatfoot deformity bilaterally, resolving Achilles tendinitis on the right, and plantar fasciitis bilaterally.   The Board acknowledges that the Veteran had severe pes planus in 2008; however, this was more than two decades after separation from service and does not support a finding of an increase in severity of the disability during service, especially in light of the separation examination.  If the Veteran had severe pes planus upon separation, it would have been reasonable for the clinician to have noted such and not reported that the Veteran's pes planus was only mild.

The Veteran stated in a September 2009 written statement that throughout basic training and active duty, he had uncomfortable pain in his feet which he endured for fear of being expelled or discharged.  He reported that the pain lasted for four years, that his military issued shoes were uncomfortable, and that he had treated the pain with Tylenol. aspirin, and Advil.  

The Veteran testified at the April 2011 Board hearing that he first noticed problems with his feet when he transferred to Fort Campbell, Kentucky and was put in the motor pool and was on his feet.  He reported that he "couldn't use" his feet and was getting cramps with running, exercise, and road marches.  He reported that he had pes planus prior to service but that he did not have problems prior to service.  He testified that his feet were "breaking down", and that he sought treatment in service and was given aspirin, and told to rest his feet, but that his feet continued to get worse prior to discharge from service in 1984.  He testified that he was discharged from service due to his feet and because his time was up.  

The Board finds that the Veteran is less than credible as to the severity of his pes planus in service.  The Veteran denied foot trouble upon separation, yet noted that he had previously had a venereal disease.  The Board finds that if the Veteran had chronic foot pain in service, it would have been reasonable for him to have noted it upon separation as he noted another condition.  In addition, the Veteran has given conflicting statements that he sought treatment in service, and that did not seek treatment in service.  His alleged reason for not seeking treatment in service (i.e. that he would be discharged) would not be an adequate reason for not reporting pain upon separation, as he was already being discharged.  

The Board also notes that the Veteran has been less than credible as to the reason for his separation.  He testified that it was due to his feet and his time in service, however, the official miliary records contemporaneous to service reflect that he was discharged under Chapter 14, Section II, Army Regulation 635-200 due to a civilian conviction.  His separation code of JKB also reflects a civilian court conviction.  The Board acknowledges that merely because a Veteran is less than credible about one thing does not automatically mean that he is less than credible as to other aspects of his testimony.  However, in the present case, the Board finds, based on the record as a whole, that the Veteran is less than credible as to an increase in severity of his pes planus in service.  See Cartright v. Derwinski, 2 Vet. App.24 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran testified that he began treatment a couple months after he separated from service, and was going every three months for physical therapy.  However, in his VA Form 21-4142, he reported that he had been seeing a podiatry doctor every three months for the past five and a half years.  The Veteran also reported that he was told that his feet problems were because he was a brick layer, on his feet constantly, was working in housekeeping, and moving a lot of heavy objects (i.e. post service activities).  There is no competent credible evidence of treatment in the months after service which is indicative of an increase in severity during service beyond the natural progression of pes planus.

Assuming arguendo that the Veteran had pain in service, the evidence does not reflect that this pain was an increase in the underlying disability, as opposed to a temporary increase in occurrence of the symptoms.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The clinical evidence of record does not reflect a permanent aggravation of his preexisting pes planus due to service.  He had mild pes planus prior to service, and mild pes planus upon separation; thus, indicating that his preexisting disability did not increase in severity in service.  Therefore, service connection is not warranted.

The Board acknowledges that in its June 2013 remand, it directed that an opinion be obtained as to whether the Veteran's preexisting flat feet were aggravated during active military service.  An August 2013 VA report reflects the opinion of the clinician that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner noted that there were no acute radiographic or biomechanical pedal changes that would indicate an increase in severity in service.  The Board has considered the opinion and acknowledges the terms "clearly and unmistakably" used by the clinician.  The Board notes that this is a stricter, and inappropriate, standard for use in this case because the Veteran's disability was noted upon entrance into service.  Regardless, the opinion is against a finding of aggravation in service. 

The Board notes that post service, the Veteran has been diagnosed with disabilities such as Achilles tendonitis and plantar fasciitis; however, these disabilities were not noted in service and are, therefore, not evidence of an increase in severity of pes planus during service.  In addition, the records reflect the onset of these disabilities two decades after separation from service.  (See May 2006 VA clinical record which reflects pain in the right heel and Achilles tendon for "the past couple of month[s]". )

In sum, the Veteran had mild pes planus prior to service and mild pes planus upon separation.  The evidence of record does not support a finding of an increase in severity of his disability in service.  There is no competent credible evidence or clinical evidence of record that the Veteran's underlying disability, as contrasted to the symptoms of that disability, worsened during service. 

The Veteran is competent to report his pain; however, the Veteran is less than credible as to such.  In addition, he has not been shown to have the requisite training or credentials needed to render a competent opinion as to medical diagnosis of the severity level of pes planus or causation of a worsening of pes planus, to include whether due to natural progression.  

Based on the evidence of record, the Board finds that service connection for bilateral flatfoot is not warranted.  The Board has considered the benefit of the doubt rule, but finds that it is, therefore, not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral flatfoot (pes planus) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


